Citation Nr: 1729003	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-12 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral pes planus with plantar fasciitis.

2.  Entitlement to an initial rating higher than 30 percent for pancreatitis with gastroesophageal reflux disease (GERD).

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to July 1998.

This appeal to the Board of Veterans' Appeals (Board) is from October 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO's October 2009 rating decision denied service connection for bilateral pes planus (claimed as bilateral foot condition); and granted service connection for pancreatitis and assigned an initial 10 percent rating, effective from February 3, 2009.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Then, in a May 2013 rating decision, the RO recharacterized the service-connected pancreatitis as "pancreatitis with GERD" and assigned a higher initial 30 percent rating, also retroactively effective from February 3, 2009, the date service connection was established.  He has since continued to appeal, requesting an even higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

In July 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to arrange a Board videoconference hearing, which was held in May 2016, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.  


FINDINGS OF FACT

1.  During his hearing, held in May 2016, prior to the promulgation of a decision in the appeal, the Veteran testified that he desired to withdraw the issue of entitlement to a compensable rating for bilateral hearing loss.  

2.  The probative evidence shows that the Veteran presently has a bilateral foot disorder, namely pes planus with plantar fasciitis.

3.  The Veteran's pancreatitis with GERD causes recurrent epigastric pain, but has not caused material weight loss, melena, anemia; and it has not been shown to be productive of severe impairment of health.
 
4.  The Veteran's pancreatitis with GERD does not manifest frequent attacks of abdominal pain, loss of normal body weight, or other findings showing continuing pancreatic insufficiency between acute attacks.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a compensable rating for bilateral hearing loss, by the Veteran have been met.  
38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Service connection for bilateral pes planus with plantar fasciitis is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria are not met for a rating higher than 30 percent for pancreatitis with GERD. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.1-4.14, 4.114, Diagnostic Codes (DCs) 7346, 7347 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, and post-service Tricare treatment records have been obtained.  Also, he testified at a hearing before the Board.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Of note, in an appellate brief from May 2017, the Veteran's representative wrote that VA medical examinations are inadequate if they fail to consider the lay statements of veterans, who are competent to report on the onset and recurrence of their symptoms.  However, the representative did not actually state that such occurred here, nor was any VA examination singled out as being inadequate.  Here, it is noted that the examiners clearly listened to the Veteran as his reported symptomatology was discussed in the examination reports.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



II.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, at his Board hearing, the Veteran withdrew the appeal of the claim for an increased rating for bilateral hearing loss.  Hence, there remain no allegations  of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.

III.  Service Connection for a Bilateral Foot Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
However, the condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) (continuity of symptomatology) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records noted complaints of foot trouble at his April 1998 service discharge examination, although no diagnosis of any foot disorder was rendered. 

The Veteran has consistently complained about pain in his feet since separating from service after 20 years in the Army infantry, and he provided credible testimony at a Board hearing as to how he began experiencing foot pain in service that had continued to the present day.

The record does not show that the Veteran has a current diagnosis of any bilateral foot disorder, to include pes planus or flat feet.  However, in the most recent DBQ examination, the examiner acknowledged that the Veteran had chronic foot pain, and he found that the Veteran had extreme tenderness on the plantar surfaces of both feet and decreased longitudinal arch height in both feet on weight-bearing.  It is unclear why the examiner did not specifically diagnose pes planus with plantar fasciitis in this instance, but the findings of the examination when combined with the Veteran's credible testimony is sufficient to conclude that the criteria for service connection have been met.

Accordingly, service connection for bilateral pes planus with plantar fasciitis is granted. 

IV.  Increased Rating for Pancreatitis with GERD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating." See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

The Veteran's service-connected pancreatitis with GERD has been assigned a 30 percent disability rating, under 38 C.F.R. § 4.114 , DC 7346 (hiatal hernia)-7347 (pancreatitis).  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.  Accordingly, ratings for certain disabilities of the digestive system under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not to be combined.  Rather, a single evaluation must be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114.

Under DC 7346 for hiatal hernia, a 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  

The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

Under DC 7347 for pancreatitis, a 10 percent rating applies with at least one recurring attack of typical severe abdominal pain in the last year.  

A 30 percent rating applies to moderately severe pancreatitis with at least 4 to 7 typical attacks of abdominal pain per year with good remission between attacks.  

A 60 percent rating applies to pancreatitis with frequent attacks of abdominal pain, loss of normal body weight, and other findings showing continuing pancreatic insufficiency between acute attacks.  

A 100 percent rating applies to pancreatitis with frequently recurrent disabling attacks of abdominal pain with few pain-free intermissions and with steatorrhea, malabsorption, diarrhea, and severe malnutrition.  

Per Note 1, the above-described abdominal pain must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.  38 C.F.R. § 4.114, Diagnostic Code 7347.

After carefully reviewing the record, the Board finds no basis to assign a disability rating higher than 30 percent for the Veteran's pancreatitis with GERD. 

The Veteran testified to severe pain from his pancreatitis and that he has to go to the hospital ER "probably at least six or seven times" per year.  Hearing Transcript, at 16.  His main symptom that he reports is "really bad" pain that goes from his chest to his back  Id., at 12-14.

The Board finds the June 2016 Disability Benefits Questionnaire (DBQ), completed by a Family Medicine Physician, provides highly probative evidence against the claim for a rating in excess of 30 percent.  The physician diagnosed chronic pancreatitis, since the 1980s.  The examiner ruled out any signs or symptoms attributable to a gallbladder condition.  Importantly, have reviewed the Veteran's statements and treatment records, the examiner estimated that the Veteran's pancreatitis caused abdominal pain that was "moderately severe".  Further, the examiner found 5 mild (typical) abdominal pain attacks in the past 12 months; 5 moderately severe abdominal pain attacks in the past 12 months; and no severe (disabling) abdominal pain attacks in the past 12 months.  Also, the examiner found "good pain-free remissions between attack", but ruled out the possibility that he had either "few pain free intermissions" or "continuing pancreatic insufficiency" between attacks.  Moreover, the examiner specifically found the Veteran did not also have the following symptoms:  steatorrhea, malabsorption, diarrhea, severe malnutrition, and weight loss; nor any other pertinent physical findings, complications, signs and/or symptoms related to pancreatitis.  Importantly, the examiner found "no" functional impact from his pancreatitis.  

Considering the criteria for hiatal hernia, DC 7346, the Veteran's digestive disability does not meet the criteria for the next higher rating of 60 percent.  Even acknowledging moderately-severe abdominal/epigastric pain, the June 2016 DBQ and other medical records, including on review of his Tricare treatment records, do not also demonstrate the additionally required criteria of vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations that might be considered productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  Of note, the 30 percent rating that is assigned contemplates persistently recurrent epigastric distress that causes considerable impairment of health.

Considering the criteria for pancreatitis, DC 7347, the Veteran's chronic pancreatitis does not meet the criteria for the next higher rating of 60 percent.  The Board has considered the Veteran's lay statements in support of his claim.  He is competent to describe his symptoms of abdominal pain, as this is capable of lay observation and experience.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Even acknowledging the Veteran's contentions of "really bad" abdominal pain with at least 6-7 abdominal attacks per year, nonetheless, this more appropriately reflects the current 30 percent rating criteria under DC 7347, which contemplates moderately severe pancreatitis with at least 4 to 7 typical attacks of abdominal pain per year with good remission between attacks.  

While the probative medical evidence, including on review of the Tricare treatment records and the June 2016 DBQ results, reveals that the Veteran's pancreatitis appears to be productive of frequent attacks of abdominal pain for the next higher 60 percent rating, other criteria are not met.  Indeed, there is no indication that the Veteran's pancreatitis also resulted in additional required criteria of loss of normal body weight nor continuing pancreatic insufficiency between acute attacks.  Rather, the June 2016 DBQ specifically found no symptoms of weight loss and also ruled out continuing pancreatic insufficiency between attacks.  

Further, there is no probative medical and lay evidence warranting the maximum 100 percent rating under DC 7347.  For instance, the June 2016 DBQ ruled out the notion the Veteran's abdominal attacks resulted in "few pain-free intermissions", and also specifically found that the Veteran's pancreatitis did not produce steatorrhea, malabsorption, diarrhea, or severe malnutrition, as well as finding "no" functional impact from his pancreatitis.  

Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  Further, the Veteran's digestive system disability, pancreatitis with GERD, primarily manifests in symptoms of epigastric pain that are neither unusual nor exceptional.  As such, his gastroinstestinal disability symptoms and manifestations are fully contemplated by the rating criteria under 38 C.F.R. § 4.114, DCs 7346 (hiatal hernia) and 7347 (pancreatitis).  As such, there is no basis for extraschedular discussion in this case.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

The issues of entitlement to a compensable rating for bilateral hearing loss is dismissed.

The claim for service connection for bilateral pes planus with plantar fasciitis is granted.  

The claim for an initial rating higher than 30 percent for pancreatitis with GERD is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


